            CASE 0:21-cv-00662-DWF-ECW Doc. 1-2 Filed 03/08/21 Page 1 of 1




STATE OF MINNESOTA                                                             DISTRICT COURT
COUNTY OF DAKOTA                                                    FIRST JUDICIAL DISTRICT
MICHAEL ARMSTRONG,                                  :
                                                    :
                      Plaintiff,                    :     COURT FILE NO. __________
                                                    :
       v.                                           :
                                                    :
CITIBANK, N.A.,                                     :
                                                    :
                      Defendant.                    :

                        NOTICE OF FILING OF NOTICE OF REMOVAL

         In accordance with 28 U.S.C. § 1446(d), Citibank, N.A. states that on March 8, 2021, it

removed this action to the United States District Court for the District of Minnesota, and that this

Court shall proceed no further unless and until the case is remanded.

         A copy of the Notice of Removal (without exhibits) is attached hereto as Exhibit 1.

Respectfully submitted,

 DATED: March 8, 2021                               Ballard Spahr LLP

                                                    /s/ Karla M. Vehrs
                                                    Karla M. Vehrs
                                                    2000 IDS Center
                                                    80 South 8th Street
                                                    Minneapolis, MN 55402
                                                    (612) 371-2449
                                                    Fax: (612) 371-3207
                                                    vehrsk@ballardspahr.com

                                                    Counsel for Defendant, Citibank, N.A.




DMNORTH #7512448 v1
